Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

Status of the Claims
Claims 1, 4-12, 17-25, and 42 are under examination.

Claim Objections
Claims 5, 7, 9, and 11 are objected to because of the following informalities:  claims 5, 7, 9, and 11 recites “when the difference between the expression levels … increases during said contacting”. Claims 5, 7, 9, and 11 depend from claim 1. In claim 1, the steps including contacting the exosomes with one or more reagents suitable to determine expression levels and detecting a difference between the expression levels. Therefore, “the difference between the expression levels” in claims 5, 7, 9, and 11 increases during said “detecting a difference”. The “detecting a difference” step of claim 1 also contains either (i)-(iv), not the contacting the exosomes step, as indicated by claims 5, 7, 9, and 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1, 4, 6, 8, 10, 12, 24, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
Claims 1, 4, 6, 8, 10, 12, and 24 are directed towards a method of detection and therefore are directed to one of the four statutory categories of invention.
Claim 42 is directed to a method of managing treatment and therefore are directed to one of the four statutory categories of invention.
The claimed invention (claims 1, 4, 6, 8, 10, 12, and 24) recites selecting a subject undergoing cancer treatment and obtaining exosomes from the subject’s sample, contacting exosomes with at least one reagent suitable to determine expression levels, and detecting expression levels of one or more integrins on the exosomes and a control. The “detecting” a difference, including an increased difference, to a control is an abstract idea because the detection can occur entirely within the mind. Additionally, the step of “selecting a subject having cancer” is an abstract idea because the step may occur entirely within the mind. 
Claim 42 recites selecting a subject undergoing cancer treatment and obtaining exosomes from the subject’s sample, detecting expression levels of one or more integrins on said exosomes, determining an increase in the expression levels of the one or more integrins compared to a control, and modifying said treatment based on determining an increase in expression levels for metastases. However, the relationship between the expression levels and cancer that has metastasized or at risk of metastasis is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application. In the instant situation, “selecting a subject” is directed towards an abstract idea because the step can occur entirely within the mind. The step of “obtaining a sample containing exosomes” is mere data gathering. The step of “contacting the exosomes …. to determine expression levels” is mere data gathering. The determination of the level of a biomarker in blood and detecting DNA or enzymes in a sample are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). The comparison between a control and the subject’s sample is an abstract idea because it can occur entirely within the mind and is a mathematic concept. Regarding claim 12, the step of “separating the tumor exosomes” is mere data gathering. Regarding claim 42, the step of “determining an increase in the expression levels compared to a control” is mere data gathering. Finally, “modifying” treatment based on the expression levels to indicate that the treatment should be modified does not add significantly more than the judicial exception because the step is both mere data gathering and managing personal behavior (claim 42). The step of “modifying said treatment” may also be managing 
Therefore, the judicial exceptions of the claims are not integrated into a practical application.

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the type of subject selected merely informs the practitioner on whom the method, and “obtaining a sample containing exosomes” is mere data gathering. The step of “contacting the exosomes …. to determine expression levels” is mere data gathering. The determination of the level of a biomarker in blood and detecting DNA or enzymes in a sample are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). The step does not include any particular reagents that amount to significantly more than the judicial exception. Regarding claim 12, the step of “separating the tumor exosomes” is mere data gathering. Regarding claim 42, the step of “determining an increase in the expression levels compared to a control” is mere data gathering. Finally, “modifying” treatment based on the expression levels to indicate that the treatment should be modified does not add significantly more than the judicial exception because the step is both mere data gathering and managing personal behavior (claim 42).

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that abstract ideas and a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that instant claims 1, 4, 6, 8, 10, 12, 24, and 42 are not directed to patent eligible subject matter.     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1).
Regarding claim 1, Lyden teaches a method of diagnosing and monitoring metastatic disease (para 0013-0014). Lyden teaches that a first and second sample are obtained at different time points from a subject being treated for a metastatic disease (para 0014). Lynden teaches that metastasis is considered the deadliest step in cancer (para 0017). As a first and second sample were obtained from a subject being treated for metastatic disease, Lyden necessarily teaches selecting a subject undergoing treatment for cancer. Lyden also teaches measuring the exosome level and/or exosomal expression levels of one or more biomarkers of metastatic disease (para 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to measure the expression levels of integrin alpha V and integrin beta 1 because Lyden teaches that integrin alpha V and integrin beta 1 are main proteins found in exosomes and are part of the melanoma exosome signature, and Lyden teaches that the exosomal expression level of biomarkers is detected and measured.
 
Regarding claims 4 and 8, Lyden teaches the detection of integrin alpha V during detecting (Table 2).
Regarding claims 6 and 10, Lyden teaches the detection of integrin beta 1 during detecting (Table 2).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) as applied to claims 1 above, and further in view of Tauro (Tauro et al. (2012) Methods 53: 293-304).
The teachings of Lyden are set forth above in section 8.
However, Lyden does not teach separating tumor exosomes from normal exosomes prior to said contacting with reagents to determine expression level.
Tauro teaches that “Exosome pull-down based on immunoaffinity can be a powerful isolation tool provided a specific exosomal cell surface protein can be identified that discriminates an exosome of interest from other membranous particles present” (page 294, col. 2). Tauro also teaches that immunoisolation of exosomes has been performed on exosomes with cancer markers (page 294, col. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lyden to separate tumor exosomes from the normal exosomes because Tauro teaches that exosome markers would allow discrimination between exosomes of interest and Lyden teaches the specific exosome markers that can be used to identify the exosomes of interest (Table 2).


Claims 5, 9, 17-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) as applied to claims 1 and 8 above, and further in view of Hood (Hood et al. (2011) Cancer Res 71(11): 3792-3801) further in view of Wu (Wu et al. (2012) J Neurooncol 110: 27-36).
	The teachings of Lyden are set forth above in section 8.
	However, Lyden does not teach administering an integrin alpha V inhibitor when an increase in integrin expression occurs.
Hood (Hood et al. (2011) Cancer Res 71(11): 3792-3801) teaches an exosome-mediated process of niche preparation that facilitates metastasis (abstract). Hood teaches that there is a significant increase in exosome expression of integrin alpha V compared to a control (Fig. 4A). Hood also teaches that melanoma exosomes can recruit melanoma cells, and the mechanism responsible for the process is melanoma exosome dependent induction of metastatic factors (integrin alpha V, Fig. 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lyden to determine an increase in expression levels compared to a control because Hood teaches that integrin alpha V is upregulated compared to a control and melanoma exosomes can  recruit melanoma cells. It would have also been obvious to the ordinary artisan that comparing the expression levels (Lyden) requires determining an increase, decrease, or no change, and therefore, the ordinary artisan would have found it obvious to try “determining an increase” because there are a finite number of predictable solutions.
However, Lyden in view of Hood does not teach administering an inhibitor.
Wu teaches that brain metastases commonly occur in patients with breast and melanoma systemic cancers (abstract). Wu also teaches that intetumumab is an anti-alphaV integrin vβ3 and αvβ5 (claim 19). O’Day teaches that intetumumab recognizes all members of the alphaV integrin family, which includes αvβ1, αvβ3, αvβ5, αvβ6, and αvβ8  (abstract; page 346, last para; page 347, second full para).
A person of ordinary skill in the art before the effective filing date would have modified the teachings of Lyden in view of Hood by Wu to treat with intetumumab when integrin alpha V is upregulated compared to a control because Wu teaches that intetumumab is an anti-alphaV integrin monoclonal antibody that reduces brain metastases and improves survival. 
Regarding claim 17, a person of ordinary skill in the art before the effective filing date would have recognized that intetumumab was a suitable cancer therapeutic and would have selected the drug for treatment because Wu teaches that intetumumab reduces brain metastases and improves survival.


Claims 5, 9, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) as applied to claims 1 and 8 above, and further in view of Hood .
	The teachings of Lyden are set forth above in section 8.
	However, Lyden does not teach administering an integrin alpha V inhibitor when an increase in integrin expression occurs.
Hood (Hood et al. (2011) Cancer Res 71(11): 3792-3801) teaches an exosome-mediated process of niche preparation that facilitates metastasis (abstract). Hood teaches that there is a significant increase in exosome expression of integrin alpha V compared to a control (Fig. 4A). Hood also teaches that melanoma exosomes can recruit melanoma cells, and the mechanism responsible for the process is melanoma exosome dependent induction of metastatic factors (integrin alpha V, Fig. 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lyden to detect an increase in expression levels compared to a control because Hood teaches that integrin alpha V is upregulated compared to a control and melanoma exosomes can  recruit melanoma cells. It would have also been obvious to the ordinary artisan that comparing the expression levels requires determining an increase, decrease, or no change, and therefore, the ordinary artisan would have found it obvious to try “determining an increase” because there are a finite number of predictable solutions.
However, Lyden in view of Hood does not teach administering an inhibitor.
Stoeltzing teaches that cancer cells produced liver metastases in subjects (Abstract). Stoeltzing teaches that subjects treated with therapy with a novel integrin α5β1 antagonist, ATN-161 (an inhibitor of alpha V) with 5-fluorouricil inhibited growth of liver metastases and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Lyden in view of Hood by Stoeltzing to treat with ATN-161 (an inhibitor) when integrin alpha V is upregulated compared to a control (claims 5 and 9) because Stoeltzing teaches that ATN-161 is an anti-alphaV integrin monoclonal antibody that reduces liver metastases (claim 23) and improves survival. It would have been obvious to a person of ordinary skill in the art to select ATN-161 as the treatment because Stoeltzing teaches that ATN-161 reduced neovascularization in the tumors (fig. 3A) (claims 17 and 18).


Claims 17, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) as applied to claims 1, 6, and 10 above, and further in view of Hazlehurst (US 2008/0108552A1).
The teachings of Lyden are set forth above in section 8.
	However, Lyden does not teach selecting a cancer therapeutic or administering a cancer therapeutic that is HYD-1.
Hazlehurst teaches that therapy can be increased by administering an agent that binds to the beta 1 integrin (abstract). Hazlehurst also teaches that the HYD1 peptide binds to the beta 1 integrin and has anti-tumor activity as a single agent (abstract; para 0072).
It would have been person of ordinary skill in the art before the effective filing date to combine the method of Lyden with the teachings of Hazlehurst to administer HYD-1 because .


Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) as applied to claims 1 and 6, and further in view of Jahangiri (Jahangiri et al. (2013) Cancer Res 74: 3-7).
The teachings of Lyden are set forth above in section 8.
However, Lyden does not teach that ITG beta 1 increases during said contacting
Jahangiri teaches that signaling downstream of integrins in tumor cells promotes proliferation, metastasis, and therapy resistance. Jahangiri also teaches that the beta 1 integrin was upregulated in tumor specimens after bevacizumab failure that the β1 integrins promote resistance to antiangiogenic therapy (abstract; page 4, col. 2). Jahangiri also teaches that treatment with OS2966, a neutralizing beta1 integrin monoclonal antibody attenuated aggressive tumor phenotypes (abstract). Jahangiri states “targeting b1 integrin has the potential to significantly improve outcomes for patients with cancer” the beta1 integrin is a “critical gatekeeper” for the “hallmarks of cancer” (page 6, col. 2, last para).
It would have been obvious to a person of ordinary skill before the effective filing date to combine the method of Lyden with Jahangiri to administer an inhibitor of ITG beta 1 to the subject when ITG beta 1 increases because Jahangiri teaches that the beta 1 integrins are upregulated and promote resistance to antiangiogenic therapy, and a neutralizing beta1 integrin monoclonal antibody attenuated aggressive tumor phenotypes (abstract).

Claims 25 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) in view of Hood (Hood et al. (2011) Cancer Res 71(11): 3792-3801), further in view of Wu (Wu et al. (2012) J Neurooncol 110: 27-36).
Lyden teaches methods of monitoring, diagnosing, preventing, and treating metastatic disease in a subject (para 0002, 0007-8, 0013-14). Lyden teaches a method of obtaining an exosome sample from a subject and detecting one or more biomarkers of metastatic disease type in the sample (para 0013). Lyden also teaches characterizing exosomes (para 0138 and Table 2). Lyden teaches that integrin alpha V (ITGAV, integrin alpha V) and INTB1 (Integrin, beta 1) comprise the melanoma exosome signature (Table 2). Lyden teaches that a first and second sample are obtained at different time points from a subject being treated for a metastatic disease (para 0014). Lyden teaches that metastasis is considered the deadliest step in cancer (para 0017). As a first and second sample were obtained from a subject being treated for metastatic disease, Lyden necessarily teaches selecting a subject undergoing treatment for cancer. Lyden also teaches measuring the exosome level and/or exosomal expression levels of one or more biomarkers of metastatic disease (para 0014). Therefore, Lyden necessarily teaches obtaining a sample containing exosomes, as measurement of exosomes occurs. Lyden also teaches characterizing exosomes (para 0138 and Table 2). Lyden teaches that integrin alpha V (ITGAV, integrin alpha V) and INTB1 (Integrin beta 1) comprise the melanoma exosome signature (Table 2) (detecting expression levels of one or more integrins). Lyden also teaches comparing the exosomal expression levels in the first sample to the corresponding levels in the second samples to determine whether the subject is responding to metastatic disease treatment based on the comparison (para 0014) (compared to a control).

However, Lyden does not teach that the expression levels of one or more integrins is increased compared to a control. 
Hood teaches an exosome-mediated process of niche preparation that facilitates metastasis (abstract). Hood teaches that there is a significant increase in exosome expression of integrin alpha V compared to a control (Fig. 4A). Hood also teaches that melanoma exosomes can recruit melanoma cells, and the mechanism responsible for the process is melanoma exosome dependent induction of metastatic factors (integrin alpha V, Fig. 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lyden to detect an increase in expression levels compared to a control because Hood teaches that integrin alpha V is upregulated compared to a control and melanoma exosomes can  recruit melanoma cells. It would have also been obvious to the ordinary artisan that comparing the expression levels requires determining an increase, decrease, or no change, and therefore, the ordinary artisan would have found it obvious to try “determining an increase” because there are a finite number of predictable solutions.
However, Lyden in view of Hood does not teach modifying said treatment based on determining an increase in the expression levels of ITG alpha V indicates that treatment should be modified to treat or prevent brain (i) metastasis.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Lyden in view of Hood by Wu to treat with intetumumab (inhibitor) when integrin alpha V is upregulated compared to a control (integrin profile indicative of brain metastasis, claim 25) because Wu teaches that intetumumab is an anti-alphaV integrin monoclonal antibody that reduces brain metastases and improves survival. 

Claims 25 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US2014/0038901 A1) in view of Hood (Hood et al. (2011) Cancer Res 71(11): 3792-3801), further in view of Stoeltzing (Stoeltzing et al. (2003), Int J Cancer 104: 496-503). 
Lyden teaches methods of monitoring, diagnosing, preventing, and treating metastatic disease in a subject (para 0002, 0007-8, 13-14). Lyden teaches a method of obtaining an exosome sample from a subject and detecting one or more biomarkers of metastatic disease type in the sample (para 0013). Lyden also teaches characterizing exosomes (para 0138 and Table 2). Lyden teaches that integrin alpha V (ITGAV, integrin alpha V) and INTB1 (Integrin, beta 1) comprise the melanoma exosome signature (Table 2). Lyden teaches that a first and second sample are obtained at different time points from a subject being treated for a metastatic disease (para 0014). Lyden teaches that metastasis is considered the deadliest step in cancer (para 0017). 
It would have been obvious to a person of ordinary skill in the art to measure the expression level of integrin alpha V and integrin beta 1 when because Lyden teaches that integrin alpha V and integrin beta 1 are proteins detected from exosomes and are part of the melanoma exosome signature, and Lyden teaches that the exosomal expression level of biomarkers is detected and measured.
However, Lyden does not teach that the expression levels of one or more integrins is increased compared to a control. 
Hood teaches an exosome-mediated process of niche preparation that facilitates metastasis (abstract). Hood teaches that there is a significant increase in exosome expression of integrin alpha V compared to a control (Fig. 4A). Hood also teaches that melanoma exosomes can recruit melanoma cells, and the mechanism responsible for the process is melanoma exosome dependent induction of metastatic factors (integrin alpha V, Fig. 4A).

However, Lyden in view of Hood does not teach modifying said treatment based on determining an increase in the expression levels of ITG alpha V indicates that treatment should be modified to treat or prevent liver metastasis (iii).
Stoeltzing teaches that cancer cells produced liver metastases in subjects (Abstract). Stoeltzing teaches that subjects treated with therapy with a novel integrin α5β1 antagonist, ATN-161 (inhibitor) with 5-fluorouricil inhibited growth of liver metastases and decreased tumor cell proliferation, and improved overall survival (abstract; figure 1). Both ATN-161 and ATN-161 with 5-fluorouracil reduced neovascularization in the tumors (fig. 3A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Lyden in view of Hood by Stoeltzing to treat with ATN-161 (inhibitor) when integrin alpha V is upregulated compared to a control (integrin profile indicative of liver metastasis, claim 25) because Stoeltzing teaches that ATN-161 is an anti-alphaV integrin monoclonal antibody that reduces liver metastases and improves survival. 


Response to Arguments
The following are responses to the Arguments/Remarks on 1/05/2021.

35 U.S.C. 112(b)
	The rejection of claims 1, 3-12, and 17-24 under 35 U.S.C. 112(b) are withdrawn because the claims have been amended.

35 U.S.C. 101
	The remarks argue that claim 1 is not directed towards a natural law because the claim is analogous to Example 29 of the PTO’s Subject Matter Eligibility Examples: Life Sciences (on remarks page 6-7). 
The examiner agrees with the applicant that claim 1 is not directed towards a law of nature or a natural phenomenon. However, claim 1 is still directed towards a judicial exception because amended instant claim 1 recites abstract ideas. Specifically, amended instant claim 1 is directed towards detecting a difference between the expression levels of integrins on exosomes taken from a subject having cancer to a control. Here, the comparison in the “detecting” step and selecting a subject having cancer are both abstract ideas because as recited, they can occur entirely within the mind. Claim 1 of Example 29 of the PTO’s Subject Matter Eligibility Examples does not recite these abstract ideas. The rejection of instant claims 1, 4, 6, 8, 10, 12, 24, and 42 are rejected under 35 U.S.C. 101 is above.

35 U.S.C. 102


35 U.S.C. 103
	The 103 rejection of claims 129-134 have been withdrawn, as these claims have been cancelled. The rejections of claims 25 and 42 under 35 U.S.C 103 of Lyden in view of Mullamitha and Bussolino is withdrawn, as the claims have been amended to require a site of metastasis or a site of likely metastasis. 
Instant claims 1, 4-12, 17-25, and 42 are rejected under 35 U.S.C 103 above.

Conclusion
Claims 1, 4-12, 17-25, and 42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634